DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed July 14, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed July 14, 2022 regarding the rejection of claims 1, 11, and 17 under 35 U.S.C 103  have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-20 are pending, of which claims 1, 11, and 17 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera-Cordon et al. (US 2018/077088) (hereinafter Cordon) in view of Emery et al. (US 11,138,388) (hereinafter Emery), and in further view of Pham et al. (US 2021/0081475) (hereinafter Pham).

Regarding claim 1, Cordon teaches a method comprising: determining a key topic from  an expert assistance query received from a client device (see Figs. 1-2, para [0019], para [0029], discloses automated agent system determining key topic to provide a better answer to user’s query); and providing information associated with the identified expert on the client device (see Fig. 2, para [0020], discloses providing display as shown in Fig. 2, of expert ‘Bob’ and Bob’s email contact information).
Cordon does not explicitly teach identifying an expert associated with the key topic by utilizing an expert selection machine learning model trained to predict expert user accounts from sample topics by comparing topic feature vectors of the sample topics to user account feature vectors generated from a plurality of data source inputs.
Emery teaches identifying an expert associated with the key topic by utilizing an expert selection machine learning model trained to predict expert user accounts from sample topics (see Fig. 3, Figs. 6-7, col. 3 ln 63- col. 4 ln 20, col. 6 ln 36-40, discloses identifying a conversational bot (expert) associated with conversational topic for domain specific conversational bots, utilizing machine learning trained with bot expert intents (predict expert user account), in which the conversational bot that is an expert in the topic of discussion as shown in Figs. 6-7 flowcharts).
Cordon/Emery are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon to utilize machine learning model from disclosure of Emery . The motivation to combine these arts is disclosed by Emery as “it is important to dynamically select a proper bot for the user to improve user experience and promote or advertise the existing bot” (Col 6, lines 53-56) and utilizing machine learning model well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Cordon/Emory do not explicitly teach extract a topic feature vector from the key topic of the expert assistance query; and determine, based on the topic feature vector, a predicted user account from among a plurality of user accounts of a content management system as the expert associated with the key topic based on interactions of the plurality of user accounts with content items within the content management system.
Pham teaches extract a topic feature vector from the key topic of the expert assistance query (see Fig. 2B, Fig. 6, para [0030], para [0063], discloses extracting words or phrases (topic feature vector) from topics of a search engine); and determine, based on the topic feature vector, a predicted user account from among a plurality of user accounts of a content management system as the expert associated with the key topic based on interactions of the plurality of user accounts with content items within the content management system (see Fig. 1, Fig. 2C, Fig. 6, para [0036-0037], para [0063], discloses determining which topics are most similar to topics of an initially accessed websites and determining other users that are similar to user accessing website based on respective user interactions detected in similarity detection (prediction)). 
Cordon/Emery are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon/Emery to extract a topic feature vector from disclosure of Pham. The motivation to combine these arts is disclosed by Pham as “These neural network systems may be self-learning and trained, rather than explicitly programmed, and can perform significantly better in certain areas of problem solving, as compared to traditional computer programs” (para [0047]) and extracting a topic feature vector well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
 
Regarding claim 11, Cordon teaches a system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: determine a key topic from an expert assistance query (see Figs. 1-2, para [0019], para [0029], discloses automated agent system determining key topic to provide a better answer to user’s query); and provide information associated with the identified expert for display on the client device (see Fig. 2, para [0020], discloses providing display as shown in Fig. 2, of expert ‘Bob’ and Bob’s email contact information).
Cordon does not explicitly teach identifying an expert associated with the key topic by utilizing an expert selection machine learning model trained to predict expert user accounts from sample topics by comparing topic feature vectors of the sample topics to user account feature vectors generated from a plurality of data source inputs.
Emery teaches identifying an expert associated with the key topic by utilizing an expert selection machine learning model trained to predict expert user accounts from sample topics (see Fig. 3, Figs. 6-7, col. 3 ln 63- col. 4 ln 20, col. 6 ln 36-40, discloses identifying a conversational bot (expert) associated with conversational topic for domain specific conversational bots, utilizing machine learning trained with bot expert intents (predict expert user account), in which the conversational bot that is an expert in the topic of discussion as shown in Figs. 6-7 flowcharts).
Cordon/Emery are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon to utilize machine learning model from disclosure of Emery . The motivation to combine these arts is disclosed by Emery as “it is important to dynamically select a proper bot for the user to improve user experience and promote or advertise the existing bot” (Col 6, lines 53-56) and utilizing machine learning model well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Cordon/Emory do not explicitly teach extract a topic feature vector from the key topic of the expert assistance query; and determine, based on the topic feature vector, a predicted user account from among a plurality of user accounts of a content management system as the expert associated with the key topic based on interactions of the plurality of user accounts with content items within the content management system.
Pham teaches extract a topic feature vector from the key topic of the expert assistance query (see Fig. 2B, Fig. 6, para [0030], para [0063], discloses extracting words or phrases (topic feature vector) from topics of a search engine); and determine, based on the topic feature vector, a predicted user account from among a plurality of user accounts of a content management system as the expert associated with the key topic based on interactions of the plurality of user accounts with content items within the content management system (see Fig. 1, Fig. 2C, Fig. 6, para [0036-0037], para [0063], discloses determining which topics are most similar to topics of an initially accessed websites and determining other users that are similar to user accessing website based on respective user interactions detected in similarity detection (prediction)). 
Cordon/Emery are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon/Emery to extract a topic feature vector from disclosure of Pham. The motivation to combine these arts is disclosed by Pham as “These neural network systems may be self-learning and trained, rather than explicitly programmed, and can perform significantly better in certain areas of problem solving, as compared to traditional computer programs” (para [0047]) and extracting a topic feature vector well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Cordon teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause at least one computing device to: determine a key topic from an expert assistance query (see Figs. 1-2, para [0019], para [0029], discloses automated agent system determining key topic to provide a better answer to user’s query); and provide information associated with the identified expert for display on the client device (see Fig. 2, para [0020], discloses providing display as shown in Fig. 2, of expert ‘Bob’ and Bob’s email contact information).
Cordon does not explicitly teach identify an expert associated with the key topic by utilizing an expert selection machine learning model trained to predict expert user accounts from sample topics by comparing topic feature vectors of the sample topics to user account feature vectors generated from a plurality of data source inputs.
Emery teaches identify an expert associated with the key topic by utilizing an expert selection machine learning model trained to predict expert user accounts from sample topics (see Fig. 3, Figs. 6-7, col. 3 ln 63- col. 4 ln 20, col. 6 ln 36-40, discloses identifying a conversational bot (expert) associated with conversational topic for domain specific conversational bots, utilizing machine learning trained with bot expert intents (predict expert user account), in which the conversational bot that is an expert in the topic of discussion as shown in Figs. 6-7 flowcharts).
Cordon/Emery are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon to utilize machine learning model from disclosure of Emery . The motivation to combine these arts is disclosed by Emery as “it is important to dynamically select a proper bot for the user to improve user experience and promote or advertise the existing bot” (Col 6, lines 53-56) and utilizing machine learning model well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Cordon/Emory do not explicitly teach extract a topic feature vector from the key topic of the expert assistance query; and determine, based on the topic feature vector, a predicted user account from among a plurality of user accounts of a content management system as the expert associated with the key topic based on interactions of the plurality of user accounts with content items within the content management system.
Pham teaches extract a topic feature vector from the key topic of the expert assistance query (see Fig. 2B, Fig. 6, para [0030], para [0063], discloses extracting words or phrases (topic feature vector) from topics of a search engine); and determine, based on the topic feature vector, a predicted user account from among a plurality of user accounts of a content management system as the expert associated with the key topic based on interactions of the plurality of user accounts with content items within the content management system (see Fig. 1, Fig. 2C, Fig. 6, para [0036-0037], para [0063], discloses determining which topics are most similar to topics of an initially accessed websites and determining other users that are similar to user accessing website based on respective user interactions detected in similarity detection (prediction)). 
Cordon/Emery are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon/Emery to extract a topic feature vector from disclosure of Pham. The motivation to combine these arts is disclosed by Pham as “These neural network systems may be self-learning and trained, rather than explicitly programmed, and can perform significantly better in certain areas of problem solving, as compared to traditional computer programs” (para [0047]) and extracting a topic feature vector well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 12, Cordon/Emery/Pham teaches a method of claim 1 and a system of claim 11.
Cordon further teaches determining at least one of contact information associated with the identified expert, team information associated with the identified expert, data source inputs associated with the identified expert, or organizational information associated with the identified expert (see Fig. 2, para [0020], discloses determining expert Bob contact information and  providing Bob’s email address); and wherein providing information associated with the identified expert comprises providing at least one of the contact information associated with the identified expert, the team information associated with the identified expert, the data source inputs associated with the identified expert, or the organizational information associated with the identified expert (see Fig. 2, para [0020], discloses determining expert Bob contact information and  providing Bob’s email address).

Regarding claims 3 and 13, Cordon/Emery/Pham teaches a method of claim 1 and a system of claim 11.
Cordon does not explicitly teach wherein identifying the expert associated with the key topic comprises utilizing the expert selection machine learning model to: extract user account feature vectors from the plurality of user accounts of the content management system based on interactions of the plurality of user accounts with two or more of: emails, text messages, instant messages, computer code, digital documents, digital presentations, digital calendars, organizational data, and digital media associated with a plurality of user accounts; and compare the user account feature vectors with the topic feature vector extracted from the key topic.
Emery teaches wherein identifying the expert associated with the key topic comprises utilizing the expert selection machine learning model to: extract user account feature vectors from the plurality of user accounts of the content management system based on interactions of the plurality of user accounts with two or more of: emails, text messages, instant messages, computer code, digital documents, digital presentations, digital calendars, organizational data, and digital media associated with a plurality of user accounts (see Fig. 1,  col. 6 ln 18-23, discloses content sources (plurality of user accounts) including social networks and organizational data).
Cordon/Emery do not explicitly teach compare the user account feature vectors with the topic feature vector extracted from the key topic (see para [0036], para [0063], discloses similarity detection that identifies other users that have similar characteristics and search histories to a respective user accessing a website which has content having similar topics as content of included in initially accessed website).

Regarding claims 4 and 14, Cordon/Emery/Pham teaches a method of claim 1 and a system of claim 11.
Cordon does not explicitly teach providing, to the client device, a follow-up query based on providing the information associated with the identified expert as a result to the expert assistance query; and updating the expert selection machine learning model based on a response to the follow-up query.
Emery teaches providing, to the client device, a follow-up query based on providing the information associated with the identified expert as a result to the expert assistance query (see Figs. 6-7, col. 6 ln 51-56,  discloses a follow-up query in which user changes topic during a conversation and a different conversational bot is dynamically selected); and updating the expert selection machine learning model based on a response to the follow-up query (see Figs. 6-7, col. 6 ln 51-56,  discloses updating selected expert conversational bot based on bot reply in query/replay pair in selected model and determining a confidence score for the replay based on degree of semantic matching between the query and the replay and metadata of the replay as shown in Figs. 6-7).

Regarding claims 5 and 15, Cordon/Emery/Pham teaches a method of claim 1 and a system of claim 11.
Cordon does not explicitly teach wherein identifying the expert associated with the key topic comprises utilizing the expert selection machine learning model to predict an expert user account by determining a ranked order for the plurality of user accounts according to levels of expertise of the plurality of user accounts based on the interactions of the plurality of user accounts with the content items within the content management system.
Emery teaches wherein identifying the expert associated with the key topic comprises utilizing the expert selection machine learning model to predict an expert user account by determining a ranked order for the plurality of user accounts according to levels of expertise of the plurality of user accounts based on the interactions of the plurality of user accounts with the content items within the content management system (see Fig. 9, Fig. 13,  col. 12 ln 59-66, col. 13 ln 14-25, col. 16 ln 15-23, discloses identifying top ranked bots in received list of ranked matching bots with respective confidence scores and conversational routing).

Claims 6-8, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera-Cordon et al. (US 2018/077088) (hereinafter Cordon) in view of Emery and Pham as applied to claims 1, 11, and 17, and in further view of Schorzman et al. (US 2011/0055207) (hereinafter Schorzman).
Regarding claims 6 and 16, Cordon/Emery/Pham teaches a method of claim 1 and a system of claim 11.
Cordon/Emery/Pham does not explicitly teach providing, for display on an additional client device associated with a user account, an expert notification indicating that the user account has been identified as the expert; receiving, from the additional client device: an indication of approval confirming that the user account is correctly identified as the expert for the key topic; or an indication of disapproval indicating that the user account is incorrectly identified as the expert for the key topic; and updating the expert selection machine learning model based on the indication of approval or the indication of disapproval.
Schorzman teaches providing, for display on an additional client device associated with a user account, an expert notification indicating that the user account has been identified as the expert (see Fig. 1, para [0028], para [0044], discloses notifications to client devices associated with experts based on updates to respective experts status); receiving, from the additional client device: an indication of approval confirming that the user account is correctly identified as the expert for the key topic; or an indication of disapproval indicating that the user account is incorrectly identified as the expert for the key topic (see Fig. 9, Fig. 10A, para [0063], para [0074], discloses a ranking of a respective expert indicating a confidence level (approval) of an expert considering themselves an expert for a particular topic); and updating the expert selection machine learning model based on the indication of approval or the indication of disapproval (see para [0077-0079], discloses an ordered list of expert profiles that can be sorted (updated) based on the number of times expert profile is selected by a user per view).
Cordon/Emery/Pham/Schorzman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon/Emery/Pham to provide notifications from disclosure of Schorzman. The motivation to combine these arts is disclosed by Schorzman as “experts in a particular category, subject or topic for the purpose of providing their knowledge as an online and/or offline service available through the expert search server system” (para [0023]) and providing notifications is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7 and 18, Cordon/Emery/Pham teaches a method of claim 1 and medium of claim 17.
Cordon/Emery/Pham does not explicitly teach receiving, from the client device, an indication of a selection of the information associated with the identified expert; and initiating a communication between the client device and a client device associated with the identified expert in response to the indication of the selection.
Schorzman teaches receiving, from the client device, an indication of a selection of the information associated with the identified expert (see Fig. 6, para [0042], discloses selecting to chat with an expert live); and initiating a communication between the client device and a client device associated with the identified expert in response to the indication of the selection (see Fig. 6, para [0042], discloses establishing an online chat session with an expert associated with an expert profile).
Cordon/Emery/Pham/Schorzman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon/Emery/Pham to provide notifications from disclosure of Schorzman. The motivation to combine these arts is disclosed by Schorzman as “experts in a particular category, subject or topic for the purpose of providing their knowledge as an online and/or offline service available through the expert search server system” (para [0023]) and providing notifications is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 8 and 19, Cordon/Emery/Pham teaches a method of claim 1 and medium of claim 17.
Cordon/Emery/Pham does not explicitly teach further comprising: identifying a prior expert assistance query related to the received expert assistance query; determining a prior expert corresponding with the prior expert assistance query; and providing, for display on the client device, information associated with the prior expert along with the information associated with the identified expert.
Schorzman teaches identifying a prior expert assistance query related to the received expert assistance query (see Fig. 7, para [0082-0083], discloses prior to apply a key topic, identifying experts in user selected particular category and then additionally browsing topics within the particular category); determining a prior expert corresponding with the prior expert assistance query (see Figs. 6-7,  para [0039-0040], discloses determining a prior expert in ‘Ask an Expert’ section of search results in response to a user search query); and providing, for display on the client device, information associated with the prior expert along with the information associated with the identified expert (see Fig. 6, para a[0040-0041], discloses displaying information regarding experts in Ask an Expert section of search results).
Cordon/Emery/Pham/Schorzman are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon/Emery/Pham to provide notifications from disclosure of Schorzman. The motivation to combine these arts is disclosed by Schorzman as “experts in a particular category, subject or topic for the purpose of providing their knowledge as an online and/or offline service available through the expert search server system” (para [0023]) and providing notifications is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera-Cordon et al. (US 2018/077088) (hereinafter Cordon) in view of Emery and Pham as applied to claims 1, 11, and 17, and in further view of Bradley et al. (US 2020/0304441) (hereinafter Bradley).
Regarding claims 9 and 20, Cordon/Emery/Pham teaches a method of claim 1 and medium of claim 17.
Cordon/Emery/Pham does not explicitly teach training the expert selection machine learning model by: applying the expert selection machine learning model to training data source inputs to generate predicted expert identifications; and comparing the predicted expert identifications with training users corresponding to the training data source inputs to modify parameters of the expert selection machine learning model to reduce a measure of loss.
Bradley teaches training the expert selection machine learning model by: applying the expert selection machine learning model to training data source inputs to generate predicted expert identifications (see para [0084], para [0116], discloses machine-learning model to generate predicted agent/terminal device that is knowledge about a particular topic); and comparing the predicted expert identifications with training users corresponding to the training data source inputs to modify parameters of the expert selection machine learning model to reduce a measure of loss (see para [0116], discloses intelligent routing system that evaluates machine-learning models and continuously trains models based on feedback to change route to correct or intended destination that has a threshold of similarity to received messages).
Cordon/Emery/Pham/Bradley are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon/Emery/Pham to generate predicted expert identifications from disclosure of Bradley. The motivation to combine these arts is disclosed by Bradley as “a client may decide that they are interested in reducing costs, so as few agents as possible should be used, and instead bot processing should be performed so as to automate processes” (para [0120]) and generating predicted expert identifications is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Cordon/Emery/Pham teaches a method of claim 1.
	Cordon/Emery/Pham does not explicitly teach wherein the expert selection machine learning model comprises: a key topic extraction layer, one or more perceptron layers, and at least one user matching layer.
Bradley teaches wherein the expert selection machine learning model comprises: a key topic extraction layer, one or more perceptron layers, and at least one user matching layer (see Figs. 12-13C, para [0048],  para [0135-0136], discloses a communication’s topic level matching with terminal devices’ knowledge bases, and customers attributes and indications of intent).
Cordon/Emery/Pham/Bradley are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Cordon/Emery/Pham to generate predicted expert identifications from disclosure of Bradley. The motivation to combine these arts is disclosed by Bradley as “a client may decide that they are interested in reducing costs, so as few agents as possible should be used, and instead bot processing should be performed so as to automate processes” (para [0120]) and generating predicted expert identifications is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159